PRESS RELEASE Clorox Reports Second-Quarter Results and Updates Fiscal 2011 Financial Outlook OAKLAND, Calif., Feb. 4, 2011 – Consistent with its Jan. 3 press release, The Clorox Company (NYSE: CLX) today reported a 3 percent decline in sales for its fiscal second quarter, which ended Dec. 31. The company also reported 68 cents diluted earnings per share (EPS) from continuing operations for the second quarter, excluding the impact of the previously announced noncash goodwill impairment charge related to the Burt’s Bees business. All results in this press release are on a continuing operations basis excluding the impairment charge, unless otherwise stated. See “Non-GAAP Financial Information” below and the last two pages of this press release for more information and a reconciliation of key second-quarter results. Fiscal Second-Quarter Results
